Filed 12/29/20 P. v. Johnson CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION ONE


THE PEOPLE,                                                    B299923

        Plaintiff and Respondent,                              (Los Angeles County
                                                               Super. Ct. No. BA471346)
        v.

JAMAINE JOHNSON,

        Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, Mildred Escobedo, Judge. Affirmed.
     Jamaine Johnson, in pro. per.; and Miriam K. Billington,
under appointment by the Court of Appeal, for Defendant and
Appellant.
     No appearance for Plaintiff and Respondent.
             ___________________________________
       On the evening of September 4, 2018, Johnson and Crystal
M., his girlfriend and the mother of his child, drank several
alcoholic beverages and visited a nightclub. After dancing for a
few minutes, Johnson excused himself to visit the restroom,
where he ingested unknown drugs. When he returned, “he was a
different person”; he was sweating and slurring his words, and
his pupils were dilated. Johnson and Crystal M. left the club and
engaged in a heated argument in their car, during which Johnson
beat and choked Crystal, and eventually produced a six-inch
kitchen knife with which he stabbed and cut her several times,
causing severe injuries.
       Johnson was convicted of attempted murder, domestic
violence, making criminal threats, and mayhem, and was
sentenced to 29 years in prison.
       He appeals.
       We appointed counsel to represent Johnson on appeal.
After examination of the record, appointed counsel filed an
opening brief raising no issues and asking this court to review
the record independently. (People v. Wende (1979) 25 Cal.3d 436,
441-442.) On October 9, 2020, we sent letters to Johnson and
appointed counsel, directing counsel to forward the appellate
record to Johnson and advising him that within 30 days he could
personally submit any contentions or issues that he wished us to
consider.
       Johnson filed a letter brief, in which he contends the
evidence of his drug use and altered personality before
commission of the offenses against Crystal M. obligated the trial
court to determine his competency to stand trial pursuant to
Penal Code section 1368.1, and to order pretrial diversion for
mental health treatment pursuant to Penal Code section 1001.36.




                                2
Johnson argues that because no determination of his competence
to stand trial was made, his conviction violated due process.
      We disagree. Penal Code section 1001.36 permits a court to
postpone trial when the “defendant suffers from a mental
disorder as identified in the most recent edition of the Diagnostic
and Statistical Manual of Mental Disorders, including, but not
limited to, bipolar disorder, schizophrenia, schizoaffective
disorder, or post-traumatic stress disorder, but excluding
antisocial personality disorder, borderline personality disorder,
and pedophilia.” (Pen. Code, § 1001.36, subd. (b)(1)(A).) But
nothing in the record suggests Johnson suffers from any of these
disorders.
      Although the latest edition of the Diagnostic and Statistical
Manual of Mental Disorders (DSM-V) recognizes substance use
disorders (see In re Christopher R. (2014) 225 Cal.App.4th 1210,
1219), nothing in the record suggests that Johnson has been
diagnosed with a substance use disorder or could produce such a
diagnosis from a qualifying mental health expert.
      We have otherwise examined the entire record and find no
arguable issue exists, and are therefore satisfied Johnson’s
attorney complied with her responsibilities. (People v. Wende,
supra, 25 Cal.3d at p. 441.)




                                 3
                         DISPOSITION
      The order is affirmed.
      NOT TO BE PUBLISHED




                                           CHANEY, J.

We concur:




             ROTHSCHILD, P. J.




             FEDERMAN, J.*




      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                 4